      Case 2:18-cv-00783-RJC-CRE Document 100 Filed 02/27/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JOHN BERNARD, WILLIAM BERNARD,
and PAMELA MARTIN, individually and on
behalf of all others similarly situated,
                                                       2:18-CV-00783-RJC-CRE
                       Plaintiffs,
                                                     Chief United States Magistrate Judge
       v.                                            Cynthia Reed Eddy

BNY MELLON, N.A.,

                       Defendant.



            JOINT [PROPOSED] AMENDED CASE MANAGEMENT ORDER

       AND NOW this 27th day of February, 2020, IT IS HEREBY ORDERED that this action

is placed under Local Rule 16.1 for pretrial proceedings and all provisions of the Rule will be

strictly enforced. Pursuant to Local Rule 16.1, the parties are directed as follows:

    1. The parties shall move to amend the pleadings or add new parties by _October 31, 20191.

    2. The parties shall complete class certification fact discovery by __July 31, 20202_____.

       All interrogatories, depositions and requests for admissions and/or production of

       documents shall be served within sufficient time to allow responses to be completed prior

       to the close of fact discovery.

    3. Plaintiffs’ Expert Reports as to class certification are due on or before August 31, 2020.

       Defendant’s Expert Reports as to class certification are due on or before September 30,

       2020.


1
  Plaintiff may seek additional time to add new parties in the event that requested discovery on
this issue is not completed sufficiently in advance of this deadline.
2
  The parties may seek to extend the class certification fact discovery deadline in the event that
outstanding discovery disputes have not been resolved sufficiently in advance of the current
deadline.
                                                 1
       Case 2:18-cv-00783-RJC-CRE Document 100 Filed 02/27/20 Page 2 of 3




         Depositions of all class certification experts shall be on or before_November 18, 2020.

    4. The parties shall submit an amended ADR stipulation by June 30, 2020.

    5. The parties shall complete the ADR process they selected by August 31, 2020_____.

         Discovery is NOT stayed pending ADR.

    6. Early dispositive motions3 and Plaintiffs' Motion for Class Certification, Memorandum

         in Support, and all supporting evidence are due on or before January 11, 2021.

    7. Oppositions to early dispositive motions and Defendants' Memorandum in

         Opposition to Class Certification and all supporting evidence are due on or before

         February 25, 2021.

    8. Replies to early dispositive motions and Plaintiffs' Reply Memorandum in support of

         class certification, if any are due on or before April 5, 2021.

    9. The        Court      will     hold      a    mid-discovery         telephone       status      conference          on

         ________________________.

    10. If a discovery dispute occurs, the parties shall follow the procedures outlined in the

         Court’s Order Appointing Special Master (Dkt. No. 97), unless otherwise directed by the

         Special Master or the Court.

    11. The parties have elected not to have the Court separately enter the Model Order located

         in the Appendix to LCvR 16.1.D relating to the protections of Federal Rule of Evidence

         502(d). Instead, the relevant provisions are incorporated into the parties’ Protective Order

         [Dkt. No. 43].

    12. The Court will conduct a post-discovery status conference on ________ at ______

         AM/PM in the Chambers of United States Magistrate Judge Cynthia Reed Eddy, Suite

         10160 U.S. Post Office and Courthouse, 700 Grant Street, Pittsburgh, Pennsylvania.


3
  Plaintiffs reserve the right to file a dispositive motion pursuant to Fed. R. Civ. 56 at the earliest practicable time
following the close of factual discovery. Defendants reserve the right to invoke the one-way intervention rule, to
which Plaintiffs reserve the right to object on all grounds, including applicability of the rule.

                                                             2
      Case 2:18-cv-00783-RJC-CRE Document 100 Filed 02/27/20 Page 3 of 3




       Lead trial counsel shall attend, and the court will inform counsel if attendance by the

       parties is necessary.



       IT IS FURTHER ORDERED that counsel shall confer with their clients prior to all case

management, status or pretrial conferences to obtain authority to participate in settlement

negotiations to be conducted by the Court. Counsel are encouraged to instruct the principals to be

available by telephone to facilitate the amicable resolution of all litigation.


                                                       By the Court:


                                                       Cynthia Reed Eddy
                                                       Chief United States Magistrate Judge

cc: all counsel of record




                                                   3
